Citation Nr: 1108579	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  03-25 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension. 

2.  Entitlement to service connection for a back disability, other than degenerative disc disease L4-L5 and L5-S1.

3.  Entitlement to service connection for a skin disability.

4.  Entitlement to service connection for a cardiovascular system disability, other than hypertension, to include as due to an undiagnosed illness.

5.  Entitlement to an effective date earlier than April 2, 2001 for the grant of service connection for irritable bowel syndrome.

6.  Entitlement to an effective date earlier than February 2, 2001 for the grant of service connection for bilateral polyneuropathy of the lower extremities.

7.  Entitlement to a separate initial compensable rating for bilateral polyneuropathy of the lower extremities.

8.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1985 and from November 1989 to September 1992.

These matters initially came before the Board of Veterans' Appeals (Board) from December 2001, September 2002, and August 2008 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee and Appeals Management Center (AMC) in Washington, DC.  

In the December 2001 decision, the RO denied entitlement to service connection for a T6-7 bulging disc and entitlement to SMC based on the need for regular aid and attendance of another person.

In the September 2002 decision, the RO denied entitlement to service connection for skin and cardiovascular system disabilities.

Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Indianapolis, Indiana.

In the August 2008 decision, the AMC: granted service connection for irritable bowel syndrome, effective April 2, 2001; and granted service connection for bilateral polyneuropathy of the lower extremities and rated it in conjunction with the already service-connected degenerative disc disease L4-L5 and L5-S1, effective February 2, 2001.

In July 2007, the Board granted the Veteran's petition to reopen the claim for service connection for a skin disability and remanded the underlying claim as well as the claims for service connection for back and cardiac disabilities and the claim for SMC based on the need for regular aid and attendance for further development.

In August 2009, the Board remanded these matters for further development.

The Veteran testified before the undersigned at a September 2010 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

The issues of whether new and material evidence has been received to reopen claims for service connection for chronic muscle and joint pain and a liver disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of whether new and material evidence has been received to reopen a claim for service connection for hypertension, entitlement to service connection for a cardiovascular system disability other than hypertension, entitlement to a higher initial rating for bilateral polyneuropathy of the lower extremities, and entitlement to SMC based on the need for regular aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had upper back symptoms in service and there is post-service continuity of symptomatology demonstrating a nexus between a current upper back disability and the in-service symptoms.

2.  The Veteran had skin symptoms in service and there is post-service continuity of symptomatology demonstrating a nexus between a current skin disability and the in-service symptoms.

3.  The Veteran submitted a claim for service connection for diarrhea on September 12, 2000 and entitlement to service connection for irritable bowel syndrome arose on that date.

4.  The Veteran submitted a claim for service connection for a neurological disability of the bilateral lower extremities on August 17, 1999 and entitlement to service connection for bilateral polyneuropathy of the lower extremities arose prior to that date.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability other than degenerative disc disease L4-L5 and L5-S1, namely a small left T6-7 protrusion, are met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010). 
2.  The criteria for service connection for a skin disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303. 

3.  The criteria for an effective date of September 12, 2000 for the grant of service connection for irritable bowel syndrome have been met.  38 U.S.C.A. §§ 5101(a), 5110(a), 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3,151(a), 3.155(a), 3.317, 3.400, 19.32, 20.200, 20.302(b) (2010). 

4.  The criteria for an effective date of August 17, 1999 for the grant of service connection for bilateral polyneuropathy of the lower extremities have been met.  38 U.S.C.A. §§ 5101(a), 5110(a); 38 C.F.R. §§ 3,151(a), 3.155, 3.400. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

As the Board is granting the claims for service connection for back and skin disabilities, the claims are substantiated, and there are no further VCAA duties as to those issues.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

With regard to the issues of entitlement to earlier effective dates for the grant of service connection for irritable bowel syndrome and bilateral polyneuropathy of the lower extremities, these appeals arise from the Veteran's disagreement with the effective dates assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained all relevant post-service VA treatment records and private medical records.  There is evidence that recent VA treatment records have not yet been obtained.  

A June 2004 VA medication management note reveals that the Veteran was in receipt of Social Security Administration (SSA) disability benefits for an unspecified disability.  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  

Although the most recent VA treatment records and the medical records related to the SSA's disability determination have not been associated with the Veteran's claims file, any such records are not relevant to the effective date issues because the effective dates turn on when the Veteran filed a claim for the subject benefits.  There is no indication or allegation that VA treatment or SSA records could show that the Veteran filed an earlier claim for benefits with VA.  As any SSA records would not be relevant to the claims for earlier effective dates, VA has no duty to attempt to obtain them in regard to the effective date issues.  See Id.

Such recent records are not relevant to whether the Veteran is entitled to effective dates earlier than April 2, 2001 and February 2, 2001 for the grant of service connection for irritable bowel syndrome and bilateral polyneuropathy of the lower extremities.  Although in some cases, VA treatment records can constitute a claim to reopen a previously denied claim, the reopened claim would be deemed as received on the date the record was created.  38 C.F.R. § 3.157 (2010).  The recent records were created after the recognized date of claim.

There is no other reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to earlier effective dates.

Analysis

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).
Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA medical records, including a September 1999 VA magnetic resonance imaging (MRI) report and a January 2009 VA dermatology treatment note, reveal that the Veteran has been diagnosed as having a small left T6-7 protrusion and folliculitis.  Thus, current disabilities have been demonstrated.

There is also evidence of in-service upper back and skin symptoms and of a continuity of symptomatology linking those symptoms to the current back and skin disabilities.  

As for the claim for service connection for a back disability, the Veteran's service treatment records indicate that in August 1991 and June 1992 he was treated for upper back pain.  He was diagnosed as having interscapular pain.  Furthermore, VA examination reports dated in June 2000 and July 2003 indicate that the Veteran reported that he experienced upper back pain in 1990 before deploying to Iraq and while loading plywood in Frankfurt, Germany in 1991.

VA treatment records dated from September to February 1995 reveal that the Veteran reported back pain between his shoulder blades.  X-rays revealed mild dextroscoliosis of the mid thoracic spine.

A February 1995 VA examination report indicates that the Veteran reported that he experienced chronic back pain which was localized between the shoulder blades.  The pain was increased with prolonged standing and lifting.  X-rays conducted in October 1994 revealed and the Veteran was diagnosed as having minimal dextroscoliosis of the mid to lower thoracic spine with mild degenerative arthritis.  

During a February 1996 RO hearing, the Veteran testified that he experienced back pain between the lower part of his shoulders which radiated into his arms.  Such pain occurred approximately every 3 months and lasted for approximately 5 to 7 days each time.

VA treatment records dated from September 1998 to September 1999 indicate that he reported upper back pain.  The September 1999 MRI revealed that there was a tiny left paracentral protrusion at T6-7 which may have contacted the spinal cord, but caused no significant cord displacement or distortion and there was no abnormal cord signal   A diagnosis of a small left paracentral T6-7 protrusion was provided.

A June 2000 VA examination report reveals that the Veteran reported that he injured his back while loading plywood in Frankfurt, Germany in 1991.  There was pain, weakness, stiffness, fatigability, lack of endurance, and muscle spasms.  The pain started, among other places, between the lower region of the shoulders, was constant, and sharp in nature.  Examination revealed tenderness and pain to the thoracic spine on palpation, as well as prominent right lateral deviation of the thoracic spine.

In a June 2001 letter, John E. Harpring, M.D. stated that he had been treating the Veteran since February 1999 for mid back pain.  He opined that there was a bulging disc at T6-7 which was probably contributing to his mid back pain.

A July 2003 VA examination report reveals that the Veteran reported that he experienced a sudden onset of upper back pain  while loading to go to Iraq in 1990.  He continued to experience pain in the upper back between the shoulder blades which was fairly constant, dull in nature, and 2/10 in intensity.  Flare ups of pain occurred approximately once a month without normal precipitating factors, were 7/10 in intensity, sharp in nature, and lasted approximately 2 to 3 days.  

Examination revealed tenderness to palpation over the lower thoracic spine and the right proximal trapezius muscle.

A November 2008 VA examination report indicates that the Veteran again reported that his upper back pain began while preparing to go to Iraq.  The physician who conducted the examination opined that he could not provide an opinion as to whether the Veteran's thoracic spine symptoms were related to service without resorting to mere speculation.  He reasoned that X-rays of the thoracic spine conducted at the time of the examination were unremarkable and that the Veteran had been diagnosed as having a thoracic spine disability well after discharge.  Also, there many possible etiologies for the thoracic spine disability.  For example, it could have been related to a cumulative effect of years of wear and tear on the back which was aggravated by obesity.  Although the Veteran's service treatment records revealed that he reported upper back/thoracic spine pain on two separate occasions in service, imaging studies done in service were negative.

During the September 2010 hearing, the Veteran testified that he began to experience upper back pain in service and that such pain had continued ever since that time.

With regard to the claim for service connection for a skin disability, the Veteran has reported that he began to experience skin sores while serving in Iraq. 

An August 1994 VA treatment record reveals that the Veteran reported worsening acne on his chin.  Examination revealed 4 to 5 acne type lesions on the chin and just below the corner of the mouth

A February 1995 VA examination report reveals that the Veteran reported that he had acne type pimples on his chin which pre-existed his time in Iraq, but which had worsened since that time.  Examination revealed small acne type lesions on the chin.  He was diagnosed as having mild facial acne.

In letters dated in August 1996, the Veteran's friend and wife reported that the Veteran experienced skin problems ever since his service in the Gulf War.  He had acne on his face and back, warts, and other skin rashes.  His wife reported that there were sores around his mouth for over 5 years.

VA examination reports dated in July 1997, October 1998, and May 2001 indicate that the Veteran reported that he experienced skin lesions/rashes since 1991.  Skin rashes occurred mainly in the areas exposed to the sun, including the arms, face, and neck.  The lesions would come and go and were small, red, pustular, and painful.  They would burst, bleed, and scar.

Examination of the skin during the October 1998 VA examination revealed 3 to 4 lesions on both arms and 2 lesions on the face, all of which were small and erythematous with a white head.  A diagnosis of skin lesions was provided.

In a June 2002 statement (VA Form 21-4138), the Veteran's wife stated that the Veteran had numerous lesions over his entire body which looked like acne, but took several months to heal.  The lesions often bled and did not respond to acne medications.  The Veteran did not have any skin problems prior to serving in Iraq.

In his September 2002 notice of disagreement (NOD), the Veteran reported that he experienced skin lesions on his face, back, chest, stomach, groin, legs, and feet ever since service.  The lesions were itchy and resulted in scars that remained for a year or more.

A July 2003 VA examination report indicates that the Veteran reported that he began experiencing lesions in exposed areas while serving in the Gulf War.  Lesions occurred on his arms, hands, face, and neck.  The lesions began spreading 6 to 7 years prior to the examination, were itchy, bled, and took a long time to heal.
Examination revealed red spots on his back, left upper arm, left elbow, abdomen, and posterior scalp.  There was some evidence of excoriation.  The Veteran was diagnosed as having a skin disability.

A second July 2003 VA examination report reveals that the Veteran reported that he began to experience skin problems while serving in Iraq.  There were red spots on his skin which developed into open sores.  Sores that appeared on exposed areas (i.e. arms, head, and neck) took a long time to heal and itched.  After service, the lesions increased in intensity and spread to his chest, back, abdomen, and legs.

Examination of the occipital scalp, face, and neck revealed multiple areas of excoriated nodules with a hemorrhagic crust.  These areas frequently bled.  One ulcerated lesion on his left chin and left middle crease was reportedly present since approximately 1992 and varied in intensity.  There were multiple other active and inactive lesions and scars on his neck, arms, back, chest, abdomen, buttocks, and legs.  A diagnosis of folliculitis was provided.

The examiner who conducted the July 2003 VA examination opined that the Veteran's skin disability was likely secondary to friction in the areas affected.  Lesions were possibly due to excoriations while sleeping.  There was no evidence that was consistent with chemical warfare weaponry lesions.  No further explanation was provided.

 A November 2006 VA examination report reveals that the Veteran experienced skin lesions with pain, drainage, scarring, and itching.

VA treatment records dated from April 2007 to October 2008 indicate that the Veteran reported intermittent skin rashes which were red, itchy, and nonpuritic and resulted in hyperpigmented lesions.  His skin problems began while in Iraq.  Examinations revealed multiple small erythematous papules consistent with folliculitis and pustules on the scalp, torso, and extremities.  The Veteran was diagnosed as having folliculitis.

A November 2008 VA examination report indicates that the Veteran reported that he experienced intermittent folliculitis, associated with skin redness, pain, and tenderness, ever since service in Iraq.  His skin disability was treated with medication.  Examination revealed multiple red, macular, popular lesions distributed mainly in the temporal area of the head.  There were multiple scars on the neck, arms, and legs.  A diagnosis of folliculitis was provided.

A January 2009 VA dermatology clinic note and the Veteran's testimony during the September 2010 hearing reveal that the Veteran continued to experience folliculitis throughout his body which had persisted ever since service.

The Veteran is competent to report in-service upper back and skin symptoms as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Furthermore, his reports are consistent with the evidence of record and there is nothing to explicitly contradict them.  The contemporaneous record supports the Veteran's reports of ongoing upper back and skin symptoms after service.  Therefore, the Board finds that his reports are also credible.  

The July 2003 opinion that there was no evidence that the Veteran's skin disability was related to chemical warfare is entitled to little, if any, probative weight because it is not accompanied by any specific explanation or reasoning.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed). 

Furthermore, the examiner who provided the July 2003 opinion did not consider the Veteran's reports of in-service skin problems and of a continuity of symptomatology since service in formulating the opinion.  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).
   
The November 2008 opinion that the etiology of the Veteran's thoracic spine symptoms could not be determined without resorting to mere speculation is adequate to the extent that it was accompanied by a specific rationale which addressed why a definitive conclusion could not be made.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Nevertheless, the examiner stated that he could not provide an opinion and his statement weighs neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

As the weight of the evidence reflects that the Veteran experienced upper back and skin symptoms in service, he has been diagnosed as having current thoracic spine and skin disabilities, and there has been a continuity of symptomatology since service, and resolving reasonable doubt in favor of the Veteran, the criteria for service connection for the currently diagnosed thoracic spine and skin disabilities have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.

Effective Dates

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).   

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See, e.g., Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992); Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  See 38 C.F.R. § 3.155(a).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. Id.

Irritable Bowel Syndrome

The current effective date of the grant of service connection for the Veteran's irritable bowel syndrome is April 2, 2001, the date of receipt of a statement (VA Form 21-4138) in which the Veteran requested reconsideration of his claim for service connection. 

In May 1995, the Veteran submitted a claim for service connection for "Gulf War Syndrome."  As part of that claim, the RO denied a claim for service connection for diarrhea in a September 1995 rating decision.  The Veteran submitted a timely notice of disagreement (NOD) with the September 1995 decision in October 1995 and the RO issued a statement of the case in September 1997.  However, the Veteran did not submit any document that could be construed as a substantive appeal until March 1998 when he submitted a VA Form 21-4138 in which he stated that he was entitled to service connection for diarrhea.

Appellate review is initiated by a notice of disagreement and completed by a substantive appeal filed after a statement of the case (SOC) has been furnished to an appellant.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A substantive appeal must be filed within 60 days from the date of mailing of notice of the result of initial review or determination, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  Such notice must be in writing.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.302(b).  

In the absence of a properly perfected appeal, the RO may close the appeal and the decision becomes final.  38 U.S.C.A. § 7105(d)(3); Roy v. Brown, 5 Vet. App. 554, 556 (1993); 38 C.F.R. § 19.32.
   
As the Veteran did not submit any document that could be construed as a substantive appeal until March 1998 (more than 60 days after the September 1997 statement of the case) the RO closed the appeal and the September 1995 decision became final.  

In September 2000, the Veteran submitted a written statement (VA Form 21-4138) and an attached letter dated in September 2000 from W.A. Bautista, M.D.  These documents were received by the RO on September 12, 2000.  In his statement, the Veteran requested that the RO consider the attached letter as evidence of a nexus between his diarrhea and service so as to grant service connection for that disability.  As the Veteran described symptoms of a gastrointestinal disability, his claim sufficiently identified the benefit sought and the September 2000 statement is considered an informal petition to reopen the claim for service connection for diarrhea.

In his September 2000 letter, Dr. Bautista diagnosed the Veteran as having irritable bowel syndrome and opined that the disability had its onset in service.  This opinion was based on the fact that the Veteran had reported a history of irregular bowel habits which dated back to his service in Iraq.  He experienced daily explosive diarrhea in service, which alternated with periods of no bowel movements, or loose or formed stool.  He continued to experience recurring explosive diarrhea following service.

As Dr. Bautista's September 2000 opinion was accompanied by a rationale that was consistent with the evidence of record, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Thus, the Veteran met the criteria for service connection for irritable bowel syndrome on a direct basis at the time of his September 12, 2000 petition to reopen the claim for service connection for diarrhea.  There is no evidence that the Veteran submitted any formal petition to reopen the claim for service connection for diarrhea or any other gastrointestinal disability subsequent to the September 1995 rating decision, but prior to September 12, 2000, nor is there any prior communication in the record that could be considered an informal claim for VA compensation for the same.  Since entitlement arose at the time of the claim, the proper effective date for the grant of service connection is September 12, 2000.
Polyneuropathy of the Bilateral Lower Extremities

The current effective date of the grant of service connection for the Veteran's polyneuropathy of the bilateral lower extremities is February 2, 2001, the date that the Veteran's claim for service connection for that disability was apparently received.  It is unclear from the evidence of record what document submitted by the Veteran served as the basis for the grant of this effective date.

In August 1999, the Veteran submitted a VA Form 21-4138 in which he reported that he experienced pain, numbness, and tingling associated with his lower back disability; which radiated to his feet.  This statement was received by the RO on August 17, 1999.  As the Veteran described symptoms of a neurological disability of the bilateral lower extremities, his claim sufficiently identified the benefit sought and the August 1999 statement is considered an informal claim for service connection for a neurological disability of the bilateral lower extremities.

The Veteran was initially found to have impaired neurological findings of the lower extremities during a September 1996 VA neurological examination and was more definitively diagnosed as having polyneuropathy and nerve root dysfunction involving the nerve roots of the lumbosacral spine during a July 1997 VA neurological evaluation.  

Therefore, the Veteran met the criteria for service connection for bilateral polyneuropathy of the lower extremities as secondary to his service-connected lower back disability prior to his August 17, 1999 claim for service connection for that disability.  There is no evidence of any unadjudicated formal or informal claim for service connection for bilateral polyneuropathy of the lower extremities or any other neurological disability prior to August 17, 1999.  Since entitlement arose prior to the claim, the proper effective date for the grant of service connection is August 17, 1999.




ORDER

Entitlement to service connection for a back disability other than degenerative disc disease L4-L5 and L5-S1, namely a small left T6-7 protrusion, is granted.

Entitlement to service connection for a skin disability is granted.

Entitlement to an effective date of September 12, 2000 for the grant of service connection for irritable bowel syndrome is granted.

Entitlement to an effective date of August 17, 1999 for the grant of service connection for bilateral polyneuropathy of the lower extremities is granted.


REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  

The most recent VA treatment records in the Veteran's claims file from the VA Medical Center in Louisville, Kentucky (VAMC Louisville) are dated in June 2009.  During the September 2010 hearing, he testified that he had received VA treatment for the disabilities at issue at that facility since June 2009.  Therefore, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain these records.  38 U.S.C.A. 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The June 2004 VA mental health medication management note reveals that the Veteran was in receipt of SSA disability benefits for an unspecified disability. The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro, 14 Vet. App. at 108-09; Murincsak, 2 Vet. App. at 372; cf. Golz, 590 F.3d at 1321 (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for a psychiatric disability, a lower back disability, a left knee disability, irritable bowel syndrome, tinnitus, hearing loss, a right wrist disability, a neurological disability of the lower extremities, a cardiac disability, a cardiovascular system disability, and a skin disability from VAMC Louisville and from any other VA facility sufficiently identified by the Veteran from June 2009 to the present 

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision. 

All efforts to obtain these records must be documented in the claims file.  If these records are unavailable, this should also be noted in the claims file.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. 
Thereafter, the case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


